The Holy See is
honoured to take part in the general debate of the
General Assembly of the United Nations for the first
time since the Assembly adopted resolution 58/314 on
1 July 2004, which formalized and specified the rights
and prerogatives of its status as a Permanent Observer,
a status which the Holy See has enjoyed since 1964.
It is therefore my pleasant duty to express sincere
gratitude to all the Member States. In approving the
aforesaid resolution, they signalled once again the
particular bond of cooperation between the Apostolic
See and the United Nations, already underlined by
Pope John Paul II on his first visit to this Assembly
exactly 25 years ago. In this significant circumstance, I
am honoured to convey to you, Sir, and to all of you
gathered here to represent your noble countries, the
respectful and cordial greetings of Pope John Paul II. I
bring a special greeting to the Secretary-General of the
United Nations, Mr. Kofi Annan, and also to his
worthy assistants. Their work, as recorded in the
annual report of the Secretary General (A/59/1) with
reference, above all, to conflict prevention and
peacekeeping in the world, deserves the appreciation
and gratitude of us all.
Several of the themes included in the agenda of
the General Assembly may be considered essential for
attaining the supreme objective of peace and for the
future of humanity. To quote only a few: the United
Nations and a new global human order; pursuit of the
Millennium Goals; total and general disarmament;
globalization and interdependence; international
migration and development; human rights; and human
cloning. I shall limit myself to a brief presentation of
the Holy See’s position regarding some of those issues.
Among the Millennium Goals, pride of place
goes to the theme of poverty and development. I say
pride of place, because it concerns the right to
subsistence of hundreds of millions of human beings,
surviving — as best they can — below the threshold of
what is necessary, as well as tens of millions of
undernourished children unjustly deprived of the right
to live.
In order to find a lasting solution to those
inhumane conditions, it is necessary to progress, under
the aegis of the United Nations, towards a more
flexible and more just international trade system.
Furthermore, financial structures are needed which
favour development and the cancellation of foreign
debt for the poorest countries. Likewise, the results of
scientific research and technology must be generously
shared, especially in the field of health.
On that matter I need say no more, since the Holy
See’s position has already been presented once again
by the Cardinal Secretary of State, at the conference on
hunger and poverty held in New York on
20 September. I repeat only this: the urgency of the
situation cannot tolerate delay. It is a question of
justice.
Of immediate relevance to the supreme good of
peace is the theme of total and general disarmament. If
it is true that the production and sale of arms to other
countries endangers peace, it follows that severe and
effective international controls are needed. The
commitment of the United Nations in that area is
attested to by the various conventions it has supported
with reference to weapons of mass destruction as well
as conventional weapons. But we are only at the
beginning of a long process, with huge economic
interests as obstacles along our path towards peace.
The problem of weapons of mass destruction is
clearly to be distinguished from that of conventional
weapons; but the latter have a terrible and unending
contemporary relevance in the numerous armed
conflicts that stain the world with blood, and also in
terrorism.
Regional armed conflicts are so numerous that
there is no time to list them all. However, there are
some that I cannot omit to mention. Above all there is
the Israeli-Palestinian conflict. That conflict is not
simply contained within the narrow territorial
boundaries of the region itself. Those directly involved
are the Israeli Government and the Palestinian
Authority, and they have the grave duty to demonstrate
their desire for peace. With this end in view, a road
map has been drawn up and formally accepted by both
parties; may they proceed along it with determination
and courage.
26

But that conflict is also followed with intense
interest and often with passion by large sections of
humanity. The Catholic Church, present in Palestine
for 2,000 years, invites all concerned to turn their
backs on any action likely to destroy confidence and to
utter generous words of peace and make bold gestures
of peace. And if peace is the fruit of justice, let it not
be forgotten — as Pope John Paul II has reminded
us — that there can be no justice without forgiveness;
indeed, without mutual forgiveness.
Then there is the Iraqi conflict. The position of
the Holy See concerning the military action of 2002-
2003 is well known. Everyone can see that it did not
lead to a safer world either inside or outside Iraq. The
Holy See believes it is now imperative to support the
present Iraqi Government in its efforts to bring the
country to normality and to a political system that is
substantially democratic and in harmony with the
values of its historic traditions.
The Holy See is gravely concerned about various
African countries scarred by bloodshed arising from
mutual conflicts and even more from internal strife.
They need active international solidarity: more
specifically, and connaturally, the African Union needs
to intervene authoritatively so as to bring all legitimate
interested parties around a negotiating table. The
African Union has already demonstrated its ability to
act successfully in some cases: it deserves recognition
and support.
I have mentioned the theme of terrorism, an
aberrant phenomenon, utterly unworthy of man, which
has already assumed global dimensions: today no State
can presume to be safe from it. Hence, it seems
obvious that terrorists can be effectively challenged
only through a concerted, multilateral approach,
respecting the ius gentium, and not through a policy of
unilateralism. No one is in any doubt that the fight
against terrorism means, first and foremost,
neutralizing its active breeding grounds. But the
underlying causes are many and complex: political,
social, cultural, religious; for this reason, what is still
more important is long-term action, directed, with
foresight and patience, at its roots, designed to stop its
spreading further and to extinguish its deadly
contagious effects.
The Holy See, and the entire Catholic Church, is
actively involved in this work. It is involved through
its educational and charitable institutions, which,
wherever they are, are committed to raising the cultural
and social levels of the populations, without any
discrimination, especially on religious grounds; it is
involved through interreligious dialogue, which has
grown in intensity ever since the Second Vatican
Ecumenical Council. The Holy See will always be
grateful to the authorities of other religions that
demonstrate openness to such dialogue, and also to the
civil authorities that encourage it, without any political
interference, respecting the distinction between the
religious and the civil sphere and the fundamental
human right to freedom of religion.
The right to freedom of religion is sanctioned,
together with other fundamental rights, in the
Universal Declaration of Human Rights, adopted by
the General Assembly of the United Nations on
10 December 1948. Such fundamental human rights
stand or fall together. And man stands or falls with
them.
For this reason, every effort has to be made to
defend them in all fields. For this to happen, one
particular danger must be avoided, which is found
today in various countries and social settings. It is the
idea that these fundamental human rights, as
sanctioned by the Universal Declaration, are
expressions of a particular culture and are therefore
highly relative. No, at heart, they are expressions of the
human being as such, even if the fact remains that, at
different times and in different cultures, they may have
been and may still be differently applied, in more or
less adequate and acceptable ways.
Among the fundamental rights, or rather foremost
among them, as the Universal Declaration explicitly
states, is the right to life of every individual. The Holy
See could say a great deal about the right to life of
every individual, because the essence of its message is
the gospel of life.
The question of human cloning comes under the
same broad heading. In a few weeks, this General
Assembly will resume its debate on human cloning. In
this respect, the Holy See is pleased to reaffirm its
commitment to support the advancement of medical
science, conducted always in a manner that respects
human dignity, because it offers healing and cures for
various diseases. With this end in view, the Holy See
reiterates its support for the procurement and use of
adult stem cells and believes that the way forward is to
27

draw up and implement a clear convention that will
result in a comprehensive ban on human cloning.
“Whereas recognition of the inherent dignity and
of the equal and inalienable rights of all members
of the human family is the foundation of freedom,
justice and peace in the world,”
So begins the preamble to the Universal Declaration of
Human Rights. It is one of the many undeniable merits
of the United Nations to have proposed to the
conscience of all humanity, more than 50 years ago,
these secure principles for progress towards peace.
Over the years, however, the United Nations has
needed to adapt its procedures to take account of
developments on the world political scene so that its
work for the promotion of peace can become more
effective. The first results of the high-level commission
set up for this purpose by Secretary-General Kofi
Annan were published last June. The Holy See will be
able to offer some explicit evaluation on the occasion
of the debate on the subject to be held next week.
For now, I should simply like to recall Pope John
Paul II’s words for this year’s International Day of
Peace. He reminded us that humanity today is in a new
and more difficult phase of its genuine development,
and he called for a greater degree of international
ordering. This could be brought about by giving
organizations like the United Nations special
prerogatives to facilitate action to prevent conflicts at
times of international crisis, and also, when absolutely
necessary, humanitarian intervention — that is, action
aimed at disarming the aggressor.
Yet, the greater degree of international ordering
could be achieved still more effectively if the United
Nations were to rise to the status of a moral centre,
where all nations of the world feel at home and
develop a shared awareness of being, as it were, a
family of nations.
Now and in the future, the United Nations can
count on the Holy See to be not only an attentive
Permanent Observer, but also a travelling companion,
ever ready to support its complex and difficult activity,
and also to collaborate in a spirit of freedom and
friendship with all the Member States.